Barrett, J. (dissenting):
The notice here sufficiently expressed an “ intention to commence action.” It did not literally use .these words, but it used words which, in their connection, conveyed the same meaning. It stated that Mrs. Slieehy claimed and demanded from the city $5,000 damages for personal injuries sustained by her falling upon one of its sidewalks. This notice was addressed to the law officer of the city and was signed by Mrs. Sheehy’s attorneys. It imported, not.a mere idle assertion of a claim, but an intention to pursue and recover it.
It was not addressed and delivered for the purpose of negotiation, but plainly with a view to litigation. As addressed to the fiscal officer of the city, it might be said to invoke settlement without suit. As addressed to the law officer, however, it imported a resort to the courts.
It is said that the statute requiring this notice should be strictly construed. Undoubtedly, in matters of substance. But it does not impose upon the injured party a mere technical and ironclad form as a prerequisite to the assertion of his rights. The essential thing is that the law officer of the city should be properly advised of a claim which is about to be litigated, in order that he may make an early and prompt investigation on the subject and be prepared for the impending suit. Here he was so advised. The plaintiff offered evidence tending to show that the language used in the notice actually conveyed to the corporation counsel her intention to sue. Had she been permitted to prove this, it would have appeared that the notice fully effected the statutory purpose. Can it be that such a notice is a non-compliance with the statute when it actually gives the .information which the statute was enacted to require ? I cannot think it.
The corporation counsel here did not merely suspect or surmise the meaning of this notice. He inferred it and inferred it reasonably from the language used. That would clearly have been shown *270if the proof offered by the plaintiff had not been rejected. There was, in truth, no other inference to be fairly drawn from this notice save that which, as the plaintiff offered to show, was actually drawn. The corporation counsel knew that the notice was not served upon him idly or gratuitously, but that it was served under the statute. There was but one statute requiring any notice on the subject to be filed with him. The present notice coneededly embraced every other detail required by this statute. It spoke, therefore, of a notice under the particular statute as clearly as though it had read: Please take notice, pitrsuant to chapter 572 of the Laws of 1886, that Agnes Slieeliy claims and demands, etc.
Haxdng utilized this notice for its statutory purpose, having thus had the fullest opportunity to make the investigation and preparation which it called for, it seems to me that the city cannot now be heard to question it. And I cannot but think that it is a harsh and unjust conclusion to throw the plaintiff out of court upon a mere question of phraseology, and thus to deprive her of all opportunity of vindicating her rights.
The judgment should be reversed and a new trial ordered, with costs to abide event.
Ingraham, J., concurred.
Exceptions overruled, motion for new trial denied, and judgment ordered for defendant on the verdict, with costs.